PER CURIAM.
We affirm the trial court’s denial of appellant’s rule 3.800(a) motion to correct illegal sentence. In 1979, appellant was convicted of first-degree murder and kidnapping. He was sentenced to life without possibility of parole for twenty-five years for the murder and life for the kidnapping. In this motion, filed in September 2013, he claims that his life sentence for the non-homicide offense of kidnapping was illegal because he was seventeen years old at the time of the offenses. Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010).
The trial court determined that Graham applies only to a life without possibility of parole sentence. For the same reasons discussed in Atwell v. State, 128 So.3d 167, 169 (Fla. 4th DCA 2013), we agree with the trial court. Graham applies only where a juvenile defendant is sentenced to life without possibility of parole for a non-homicide offense.

Affirmed.

DAMOORGIAN, C.J., WARNER and STEVENSON, JJ., concur.